Appeal by the defendant from a judgment of the Supreme Court, Queens County (Clabby, J.), rendered March 21, 1985, convicting him of attempted murder in the second degree and assault in the first degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Our examination of the record reveals the existence of sufficient evidence to sustain the trial court’s verdict. Viewing the evidence, as we must, in the light most favorable to the *888prosecution (see, e.g., People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932), we find that r1' 'any rational trier of fact could have found the essential elements of the crime[s] beyond a reasonable doubt’ ” (People v Contes, 60 NY2d 620, 621, quoting from Jackson v Virginia, 443 US 307, 319). Although the conflicting testimony presented an issue of credibility, the resolution of that issue was within the province of the trier of fact (see, People v Shapiro, 117 AD2d 688), and the mere fact that the court, as the trier of fact, might have adopted a competing inference did not preclude it from reaching the verdict it did (see, People v Castillo, 47 NY2d 270, 277-278; People v Dobranski, 89 AD2d 250, 252). Moflen, P. J., Lazer, Bracken and Kooper, JJ., concur.